Citation Nr: 9927267	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(1991) for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A review of the claims folder reveals that a letter mailed to 
the veteran's last known address in September 1997, was 
returned to the RO as undeliverable.  A handwritten note on 
the envelope indicates that the veteran moved without leaving 
a forwarding address.  A June 1998 memorandum from a hearing 
officer notes that while the veteran requested a Travel Board 
hearing in the September 1995 substantive appeal (Form 1-9), 
the RO did not have his current address.  The record 
indicates that the RO contacted the veteran's representative, 
the Disabled American Veterans (DAV), to ascertain the 
veteran's new address and/or telephone number.  However, a 
representative from DAV responded that the veteran's current 
address and telephone number were not on file, and that its 
mail had also been returned.  

The Board notes that it is the obligation of the appellant to 
keep VA informed of his whereabouts, and VA is not obligated 
to "turn up heaven and earth" to find him.  Hyson v. Brown, 
5 Vet.App. 262 (1993). The "duty to assist" is not a one 
way street, and the veteran can not stand idle when the duty 
is invoked by failing to provide important information or 
otherwise failing to cooperate.  Wood v. Derwinski, 1 
Vet.App. 190 (1991) (aff'd on reconsideration, 1 Vet.App. 460 
(1991); Olson v. Principi, 3 Vet.App. 480, 483 (1992).  In 
view of the foregoing, the case will be processed as though 
the veteran's Travel Board hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d) (1998).

In an August 1994 statement, the veteran expressed his desire 
to pursue a claim for service connection for a left shoulder 
disability, indicating that the disability is secondary to 
his right shoulder disability.  However, a review of the 
claims folder reveals that this issue has not been 
adjudicated by the RO.  As this issue is not before the Board 
on appeal at this time, and is not inextricably intertwined 
with the issue now in appellate status, it is referred back 
to the RO for appropriate action.  Accordingly, the Board 
will limit its consideration to the issue of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 (1991) for a 
right shoulder disability.


FINDING OF FACT

The claim of entitlement to compensation benefits under 38 
U.S.C.A. § 1151 (1991) for a right shoulder disability is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a right shoulder disability is not 
well grounded.  38 U.S.C.A. §§ 1151 and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In May 1993, the veteran submitted a claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for a right 
shoulder disability, asserting that this preexisting 
disability increased in severity as a result of right 
shoulder surgery at the VAMC in Houston, Texas, in 1981.  In 
addition, he reported receiving additional treatment for his 
right shoulder disability at the VAMC in San Antonio, Texas, 
in 1983.  

The record reveals that the veteran failed to report for a VA 
orthopedic examination scheduled in July 1993.

In April 1994 correspondence, the veteran reported that he 
underwent an operation for "chronic dislocation of [the] 
right shoulder" at the Houston VAMC in January 1982.  He 
related that he experienced pain and loss of range of motion 
in the shoulder following the surgery, as well as "periodic 
loss of strength in the grip in [the] right hand."  The 
veteran maintained that X-rays taken at the San Antonio VAMC 
in 1983 showed that his current disability resulted from 
"bone fragments in the shoulder caused by the operation."

The RO requested medical treatment records from the Houston 
VAMC from January 1981 to January 1983, and from the San 
Antonio VAMC from January 1983 to the present.  A Report of 
Contact, dated in July 1994, notes that there were no medical 
treatment records found for the veteran at either facility.  

In correspondence dated later that month, the RO informed the 
veteran that a search for treatment records from both the 
Houston VAMC, and the San Antonio VAMC was negative.  It was 
requested that he submit evidence in support of his claim.

In September 1994, the RO denied the veteran's claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a right shoulder disability.  The veteran filed a notice 
of disagreement (NOD) with this decision in August 1995, and 
indicated that he had no medical treatment records in his 
possession.  He submitted a substantive appeal (Form 9) the 
following month, perfecting his appeal.  

Records from the VA outpatient clinic in  Beaumont, Texas, 
show treatment for various complaints, including recurrent 
dislocation of the right shoulder, from February 1986 to 
September 1994.  A list of appointments for the clinic from 
November 1984 to December 1996, reveals that the veteran 
canceled several appointments, and failed to reports for 
numerous others.

A September 1997 rating decision continued the denial of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a right shoulder disability.


Analysis

In pertinent part, 38 U.S.C.A. § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

The Supreme Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that "[c]ompensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this instance, however, the legislative change 
applies only to claims filed (not pending) after October 
1997, and thus the earlier version of section 1151 following 
the Gardner determination is the only version applicable to 
this case.  See Jones (James O.) v. West, 12 Vet. App. 460 
(19999); Boggs v. West, 11 Vet. App. 334, 343-44 (1998). 

Since the Gardner determination, the U.S. Court of Appeals 
for Veterans Claims (Court) has provided the Board with a 
series of important cases on what constitutes a "well-
grounded claim."  The Court has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Third, there must be a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  The Court has recognized that 
the same criteria for well grounding a claim for service 
connection apply to well grounding a claim for compensation 
benefits under 38 U.S.C.A. § 1151.   Jones, supra.

In Contreras v. Brown, 5 Vet. App. 492 (1993), a veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing Grottveit, found that the veteran's own 
statements were not competent evidence of medical causation.  
Therefore, the claim was not well grounded as a matter of 
law.  Id. at 495-496.  The Court stated, in pertinent part:

. . . even accepting his assertions as 
true, he has not submitted any evidence 
that could plausibly establish that those 
incidents caused his current left knee 
and spine disabilities.  Absent such 
evidence of a causal relationship, the 
veteran has not submitted a well-grounded 
claim, as a matter of law, for § 1151 
benefits for those disabilities.  

Contreras, 5 Vet. App. at 496.  

In the current case before the Board, the veteran contends 
that his right shoulder disability was aggravated by surgery 
at the Houston VAMC in 1981 or 1982.  However, as noted 
above, a comprehensive search for the veteran's treatment 
records failed to show the treatment alleged by the veteran.  
Further, the veteran has indicated that he does not have a 
copy of the medical records for this alleged treatment.  
Consequently, the only evidence offered in support of the 
veteran's claim are his own lay statements. 

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, while the 
veteran is competent to provide evidentiary assertions, 
including testimony, regarding the alleged treatment at the 
Houston VAMC or manifestations perceptible to a lay person, 
that are alleged to have occurred, he is not competent to 
diagnose the etiology of his current right shoulder 
disability or to provide an opinion on medical causation 
involving the internal structures of the shoulder that are 
not perceptible to a lay party.  Thus, on the facts of this 
case, whether the preexisting disability of the right 
shoulder was aggravated by the alleged VA treatment involves 
a matter of medical expertise and thus lay parties, like the 
veteran, are not competent to provide evidence on this point.  
Espiritu, supra.

The veteran has failed to submit competent evidence that his 
preexisting disability increased in severity as a result of 
VA care, including surgery.  While the record shows treatment 
for recurrent dislocation of the right shoulder in September 
1994, the veteran's unsupported allegations are the only 
evidence that relate any additional right shoulder disability 
to VA care. 

Under the Gardner determination, "malpractice or 
negligence" is not at issue.  The sole issue before the 
Board is whether any disability resulted from the alleged 
treatment of the veteran at the Houston VAMC in 1981 or 1982.  
Under Gardner, the Board is required to find only a 
disability or aggravation of a preexisting disability 
resulting from VA treatment.  However, no such evidence 
exists in this case.  Even considering Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), there is simply no competent 
evidence indicating that the veteran's preexisting right 
shoulder disability was aggravated in any way by the VA care, 
including surgery.  Accordingly, the veteran's claim must be 
denied.  

The Board finds no evidence to establish that the alleged 
treatment of the veteran aggravated his right shoulder 
disability.  Therefore, under the standards established by 
the Court in Contreras and Jones the claim is not well 
grounded as a matter of law.  Since this claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well grounded' claim").  Further, as the Board is not aware 
of the existence of additional relevant evidence that could 
serve to make the veteran's claim well grounded, there is no 
further duty on the part of the VA under 38 U.S.C.A. § 
5103(a) (West 1991) to notify him of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

In the September 1999 Appellant's Brief, the appellant's 
representative contends that subsequent to the Court's 
decisions pertaining to this issue, VA expanded its duty to 
assist the appellant in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter I, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 
19.5 (1998).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of a well 
grounded claim of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for a right 
shoulder disability, VA has no duty to assist the veteran in 
developing his case.


ORDER

Evidence of a well-grounded claim not having been submitted, 
the claim of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for a right shoulder 
disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

